DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on July 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,293,704 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the rejection of claims 1-6 and 18-20 on the ground of nonstatutory double patenting has been withdrawn.

Allowable Subject Matter
Claims 1-6 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the instant invention regarding a computer program product comprising a non-transitory computer readable storage medium having computer readable program embodied therewith, the computer readable program comprising a first computer readable program configured to manage power delivery from a main fast-charging lithium ion module (FC module) to an electric vehicle (EV), a second computer readable program configured to manage power delivery of a supercapacitor-emulating fast-charging lithium ion module (SCeFC module) to and from the EV and/or to the FC module, and a third computer readable program configured to control the first and second computer readable programs with respect to power delivery from the SCeFC module to the FC module and/or to the EV according to specified criteria, the SCeFC being operable at a maximal charging rate of at least 5C and within an operation range of 5% at most around a working point of between 60-80% lithiation of an anode active material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/ANCA EOFF/Primary Examiner, Art Unit 1722